Case 9:20-cv-80993-WPD Document 82 Entered on FLSD Docket 06/11/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO.: 20-80993-DIMITROULEAS

  TIMOTHY O’BRYAN,

         Plaintiff,

  vs.

  JOE TAYLOR RESTORATION, INC., a Florida
  Corporation, AARON GETTY, individually,
  KAREN RADEWICZ, individually, and
  GLENDA GALARZA, individually,

        Defendants.
  ___________________________________/

                                       FINAL JUDGMENT

         THIS CAUSE is before the Court upon the conclusion of the trial in this matter and the

  Jury Verdict entered on June 10, 2021.

         Accordingly it is ORDERED AND ADJUDGED as follows:

         1. Judgment is hereby entered on behalf of Defendants and against Plaintiff Timothy

             O’Bryan.

         2. Plaintiff shall take nothing from Defendants in this action.

         3. The Clerk shall CLOSE this case.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  11th day of June, 2021.




  Copies furnished to:
  All Counsel of Record
